ACCEPTED
                                                                                          03-13-00558-CV
                                                                                                  5143794
                                                                               THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                      5/4/2015 4:04:37 PM
                                                                                        JEFFREY D. KYLE
                                                                                                   CLERK


                               No. 03-13-00558-CV
                                                               FILED IN
                           In the Court of Appeals      3rd COURT   OF APPEALS
                                                            AUSTIN, TEXAS
                 for the   Third Court of Ap)Jeals Distri~t
                                                        5/4/2015 4:04:37 PM
                                Austin!) Texas            JEFFREY D. KYLE
                                                                Clerk


               Marci Lujan, Individually and on Behalf of the
            Estate of Jamie Lujan, deceased, and as next friend of
                            S. L. and S. L., minors,

                                                    Appellant,

                                          V.

              Texas Bell Jeb Apartments LLC; Emerald Garden
                Apartments; DTI Investments, Inc.; Bell Jeb
                 Apartments LLC d/b/a Emerald Garden
                 Apartments; Party d/b/a Emerald Garden
                     Apartments, and Debra Wacasey,

                                                     Appellees

       on appeal from the 169th Judicial District Court of Bell County
       Cause No. 245,138 C, Honorable Gordon G. Adams, Presiding

    Appellant's Designation of Lead Counsel and Attorney of Record


      Appellant Marci Lujan, Individually and on Behalf of the Estate of Jamie

Lujan, deceased, and as next friend ofS. L. and S. L., minors, in the above referenced

and numbered cause and pursuant to Rule 6 of the TEX. R. APP. P. 6, designates Brian



Appellant's Designation of Lead Counsel and Attorney of Record           Page 1 of 3
W. Butcher ofNoteboom- The Law Firm as Lead Counsel and Attorney of Record

for Appellant in the trial of. of said cause. Appellees have been duly notified of such

designation. Appellant requests the Docket Clerk to take notice of Designation of

Lead Counsel in accordance with the TEX. R. APP. P. 6.

                                              Respectfully submitted,

                                              /s/Brian W. Butcher
                                              Charles M. Noteboom
                                              State Bar No. 15116875
                                              Brian W. Butcher
                                              State Bar No. 24029928
                                              NOTEBOOM - The Law Firm
                                              669 Airport Freeway, Suite 100
                                              Hurst, Texas 76053
                                              817.282.9700 telephone
                                              817.282.8073 facsimile
                                              bu tcher@noteboom.com
                                              Counsel for Appellant




Appellant's Designation of Lead Counsel and Attorney of Record           Page 2 of 3
                           Certificate of Service
     I certify that I have served a copy of the foregoing document to all
counsel of record in accordance with the TEX. R. APP. P., on May 4, 2015.

Via Fax No. 214.692.6255
Michael L. Baum
Jeffrey W. Hellberg, Jr.
Angeleque P. Linville
Wick Phillips
2100 Ross Avenue, Suite 950
Dallas, TX 75201


                                           Is I Brian W. Butcher
                                           Brian W. Butcher




Appellant's Designation of Lead Counsel and Attorney of Record     Page 3 of 3